Citation Nr: 0622151	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-03 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, 
including secondary to a service-connected shell fragment 
wound to the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia - 
which, in relevant part, denied the veteran's claim for 
service connection for a low back disorder, including 
secondary to a shell fragment wound (SFW) to his left 
buttock.

The Board issued a decision in October 2004 also denying the 
claim.  But in November 2004, the veteran submitted 
additional medical records from the VA Medical Center (VAMC) 
in Salem, Virginia - concerning treatment and evaluation he 
had received prior to the Board's decision and which the 
Board had constructive (albeit not actual) knowledge of.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  So the Board 
vacated that decision in March 2005 and remanded the claim to 
the RO (via the Appeals Management Center (AMC)) for initial 
consideration of this additional evidence.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2005).  The Board also requested a 
supplemental VA medical opinion, in light of this additional 
evidence, and any other development required by the Veterans 
Claims Assistance Act (VCAA).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The most persuasive evidence of record indicates the 
veteran's low back disorder did not originate in service and 
is not otherwise causally related to his military service, 
including to the service-connected residuals of a SFW to his 
left buttock.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred or 
aggravated during service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.

But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).



Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2004), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (also discussing the timing of the VCAA notice as it 
relates to prejudicial error).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  



Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the veteran received VCAA 
letters in July 2001 and more recently in March 2005.  The 
letters explained the type of evidence required to 
substantiate his claim for service connection, as well as 
indicated what evidence he was responsible for obtaining and 
what VA had done and would do in helping him obtain 
supporting evidence.  These letters did not provide adequate 
notice regarding how a disability rating and an effective 
date would be assigned if service connection for a low back 
disorder were to be awarded, but an even more recent May 2006 
letter did.  It explained how a disability rating and an 
effective date are determined if service connection is 
granted.  So the veteran already has received a Dingess 
letter.  Consequently, there is no prejudice to him in 
proceeding with the issuance of a final decision at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Here, the Dingess elements have been 
addressed by the RO, as evidenced by the May 2006 letter.

The Board realizes there was no specific mention, per se, in 
the VCAA letters of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the July 2001 and March 2005 VCAA 
notices therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).



Note also that the veteran was initially provided VCAA notice 
in July 2001, so prior to the RO's initial adjudication of 
his claim for service connection in September 2001.  
Consequently, this complied with the Pelegrini II and 
Mayfield requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  And even 
since his more recent VCAA letter in March 2005, the veteran 
has not indicated he has any additional relevant evidence to 
submit or that needs to be obtained.  Nor did he request that 
additional evidence be obtained by the RO following the May 
2006 Dingess compliance letter.  Consequently, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In addition, service connection is 
permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (". . . when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").

The veteran's service medical records (SMRs) are unremarkable 
for any indication of a direct injury to his low back.  Upon 
enlistment, in January 1967, he reported no problems with his 
low back, and on physical examination his spine was normal.  
When later discharged in March 1970, he reported experiencing 
back trouble when recounting his relevant medical history, 
but there were no objective clinical indications of a chronic 
low back disorder.

Of note, there also are no service medical records available 
concerning the veteran's shell fragment wound to his left 
buttock.  But his military personnel records confirm he 
sustained this traumatic injury in June 1969, and service 
connection since has been established for the residuals - 
rated 10 percent disabling effectively since June 1994.  
Effective August 2000, he also established service connection 
for intermittent numbness in his left leg secondary to 
the shell fragment wound, also rated at the 10-percent level.



Service connection is not, however, also warranted for a low 
back disorder.  Although the veteran no doubt sincerely 
believes his current low back disorder is attributable to his 
military service, including as a residual of the shell 
fragment wound to his left buttock, there simply is no 
persuasive medical nexus evidence of record indicating or 
otherwise suggesting this is indeed the case.  
See 38 U.S.C.A. § 1110.  While the Board realizes he reported 
experiencing problems with his back during his March 1970 
military discharge examination, when completing a medical 
history questionnaire concerning his relevant history, there 
is no evidence of a direct injury to his back or pertinent 
treatment during service.  And according to the report of his 
March 1970 discharge physical examination, there were no 
objective clinical defects involving his spine.  
So, presumably, whatever back trouble he reported in March 
1970 was merely acute and transitory and did not cause 
chronic residual disability.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").

There also is no objective medical evidence of continuity of 
symptomatology during the years following the veteran's 
discharge from service and the initial diagnosis of a low 
back disorder.  Rather, records show he was not initially 
diagnosed with a low back disorder until 1997 - 
approximately 27 years after his service in the military 
ended.  And during the interim, he was treated for a civilian 
work-related injury to his back.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology after service).  See also 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).

Although X-rays confirm a shell fragment remains at the 
femoral head in the veteran's left buttock, Dr. Bartley and 
the May 2001 VA examiner only concluded this shell fragment 
wound was irritating the left sciatic nerve, in turn, causing 
intermittent numbness and discomfort in the veteran's left 
leg.  But as stated previously, he is already service 
connected for these symptoms in his left leg, and he has not 
appealed for a higher rating.  Furthermore, he cannot receive 
additional compensation for the very same symptoms.  
See 38 C.F.R. § 4.14, VA's anti-pyramiding provision (the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited).  
See also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.").  

More significantly, the May 2001 and April 2005 VA examiners 
both determined the veteran's low back disorder is not 
related to his shell fragment wound.  The May 2001 VA 
examiner's opinion was based on the fact that the veteran's 
gait was normal, his X-rays have all been negative, and there 
are no shell fragment wounds in the area that might explain 
the back strain.  The April 2005 VA examiner based his 
conclusion on the veteran's statements that his back pain 
began in the mid-1990s, which coincided with the veteran's 
worker's compensation claim for a back disorder and a 
diagnosis of a herniated disc.  This VA examiner also noted 
that the veteran's shell fragment wound had not moved to an 
area in which the veteran's back could be affected.  
Conversely, Dr. Bartley's opinion, which attributed the 
veteran's pain and numbness of the left leg and low back to 
impingement of the left sciatic nerve, did not provide an 
explanation or basis for why this would also cause pain and 
limitation of motion in the lumbar spine as demonstrated by 
the May 2001 and April 2005 VA examinations.  Likewise, the 
August 2004 VA peripheral nerves examination found that the 
location of the veteran's shell fragment would not impinge 
his sciatic nerve.

In deciding the veteran's claim for a low back disorder, it 
is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  See Schoolman v. West, 
12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Obviously, this responsibility is more difficult 
when medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
there are legitimate reasons to accept the VA examiners' 
opinions over Dr. Bartley's.

Both of the VA examiners reviewed Dr. Bartley's letters and 
considered his opinion.  Whereas Dr. Bartley, in comparison, 
did not discuss the rationale or basis for his conclusion 
that the veteran's low back disorder is related to his left 
buttock shell fragment wound.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

In contrast, both the May 2001 and April 2005 VA examiners 
not only considered the veteran's assertions and history, but 
they undertook a comprehensive clinical examination of the 
veteran and review of the entire evidentiary record prior to 
concluding that his low back disorder is unrelated to his 
service-connected shell fragment wound.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

And while the Board acknowledges the statements from the 
veteran, as well as those from his fellow servicemen and 
coworkers, as laymen, they simply do not have the necessary 
medical training and/or expertise to determine the cause of 
his low back disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, their 
allegations have no probative value concerning this 
determinative issue.  See, e.g., Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").



For these reasons and bases, the claim for service connection 
for a low back disorder must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2003); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claim for service connection for a low back disorder, 
including as secondary to a shell fragment wound to the left 
buttock, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


